Opinion by
Lawrence, J.
At the trial the petitioner’s witness testified that he contacted the Grain Exchange in Winnipeg, Canada, in order to ascertain the current value of screenings for entry purposes and that in making entry of the importations he knew of no other dutiable value for the merchandise than that shown on the entries. Upon the entire record the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.